OFFICE       OF THE ATTORNEY       GENERAL         OF TEXAS
                               AUSTIN

                                                       April   f27, 1999



Honorable F. Lee O9fmlel
oorernor .or Tezar
Awtfn,    Texas

Dear &amorr




          W4 ax-4 in r4c
trammltting lattsr tro
man of the Joint Lagis
Legislature, in whfoh t




                                        akaq any action or
                                         epact to the an-




                        that  tha wmteva of penal law
                      6 stat4    may b4 oomplate within
                      t a0 ryrtaul or flralgn law6
                  nmrl*t*a, mar be lppaaleb to, it ir
                hat ao pareon 8hal.l be punirhad for
                  cml~doa, anlaas     th4  ma4 18 Bade
     a penal o?fan44   aad a paaalty~,Ir affired thsre-
     $0 ,b,rtha mittian .Z6w o? tha St+ia.w

           Art1014    1; Saotion    ?!of       t&r   l'ey~ Conrtitution
reads I
                                                                    ?3
Hon. Vi. Lee O'Daniel, April 27, lQ39, Page 2



          "All political power is inhsrent in the
     people, and all r-4 governmante ar4 r0and4d
     on ,&heir authority, and inetitutad for their
     baxq4rit. The laith 0r tha people Of Texas
     8ta$is plaUge& to the preservation o? a repub-
     lioaq?orm o? government, and,   subject to this
     limitation only, they have at all tines the
     inal$enable right to altar, reiorm or abolish
     thelr'government In such manner as they may
     think expedient."

          Article 1, Section 8 a? the Texas Constitu-
tion reads:

          YWery pereon shall be at liberty to
     speak, write or.publish hia opinions on any
     subject, being responsible for the abuse o?
     that privilege; and no law shall 4v4r be passed
     curtailing the liberty o? spaeoh or o? the
     press. In prosecutions ?or tha publications or
     papers, Investigating the conduct of officere,
     or'men in public oapaclty, or when the matter
     published is proper for public information, the
    truth thereof may be given in evidence. And in
     all indictments for libels, the jury shall have
     the right to determine the law and the facts,
     under the direction of the court, as in other
     ca84a.W
                            .-
          Article 1, Section 19 o? the Texas Constitu-
tion reads: .

          90 citizen of this State shall be deprived
     or life, liberty, property, privileges or ti-
     munitiee,'or in any mannar disrranohlwb,  mf-
     04s. by the do4 ooursa ai ths law o? th4 land.*

          .Artlol4 1, Metion   e&pi   the Texa6 Conmtltution
raabe :

          "Treason against the Btat4:ahal.l oonatit
     o&y%    lavying mar agaln8t  it, 4ir adhering
     to its enamiea, giving them aid mb oom?ort~;anU
     no person nhal* be convicted o? treason except
     on the testtiny o? two wltnesaes' to t&e same
     overt act, , r on con?asaion in opan court.-

           Artiale 1, Saction 27 o? the Texae Constitution
reads:
Hon. YJ. Lee O'Daniel, April 27, 1939, Page 3



          "The citizens shall hava the right, in
     a p4acabla manner, to ass4mblr together for
     thair oommon good; and apply to those Investad
     wi%h fhe powers of government ?or ~~UIWSS of
     grlavanaas or other pxmpo848.-:hy patltion, ad-
     tlrass+r r4monstan04.~

          *tic14   1, Section a9 of the Tsxas Constitution
raads :

          "To guard against transgressions of the
     high pours herein delegated, ws Qeclare that
     sverything~in this *Bill a? Wghts' is sxcepted
     out of the general powers of government, and
     shall forever remaln lnvlolata, and all laws
     contrary thereto, or to the following provisions,
     shall be void."

          There is no statute in Texas undertaking to
define crimes against the Constitution, snd w4, tharafdre, J
answer that tha Constitution and statute laws of the State
of Texas have no provisions with respect to Wcrimes against    -
the Constitution.w

                                      Yours very truly

                                  ATTQRNEYGENEXALOFTEXAS
                             e_
                                  By (Signed) A, S. Rollins
                                              A. S. Rollins
                                                  Assistant




~Signed~~~iieraldc. Mann
ATTORNEY%J!!NXRAL OF TXAS